DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0022424 to Jepsen.

	As per claim 1, Jepsen teaches a display device comprising: 
a plurality of segmented display units (Fig. 3C, 215A and adjacent bezel subsections before the crease line will be construed as a display unit) including a main display area (Fig. 3C, 215A) and a main bezel area (Fig. 3C, bezel subsections before the crease line, adjacent to a main display area) disposed outside the main display area and adjacent to the main display area; and 
a front display unit (Fig. 2A) including a plurality of transmission areas corresponding to each of the main display area (Fig. 2A, 215A-215D) and a supplementation display area (Fig. 2A, bezel layer 233) corresponding to a separation area between main display areas of adjacent segmented display units among the plurality of segmented display units.

As per claim 3, Jepsen teaches the display device of claim 1, wherein the plurality of segmented display units are arranged in a matrix (Fig. 2B), and wherein each of the plurality of segmented display units further includes a plurality of major pixel areas arranged in a matrix and disposed in each main display area, wherein each main display area implements a first resolution (Fig. 2A, regions 215 comprise pixels providing a 1st resolution).

As per claim 8, Jepsen teaches the display device of claim 1, wherein the device further comprises an image processor (Fig. 4A, 425) configured to generate a plurality of divided image signals corresponding to the plurality of segmented display units and the front display unit (paragraphs 23-25, Fig. 4C), based on an external image signal (Fig. 4A, 450).

As per claim 9, Jepsen teaches the display device of claim 1, wherein the number of transmission areas is equal to the number of the segmented display units (Fig. 2A).

As per claim 10, Jepsen teaches the display device of claim 1, wherein the front display unit disposed on the plurality of segmented display units (Fig. 2A), and wherein the front display unit has a width corresponding to a width of a combination of the plurality of segmented display units (Fig. 3C, 215A and adjacent bezel subsections before the crease line will be construed as a display unit).

As per claim 11, Jepsen teaches the display device of claim 1, wherein an arrangement of the plurality of segmented display units are applied in a manner corresponding to planar shapes of the front display unit (Fig. 2A).

As per claim 12, Jepsen teaches the display device of claim 1, wherein the supplementation display area emits light for image display (Fig. 2A, bezel layer 233), and covers the separation area between the main display areas of the segmented display units adjacent to each other among the plurality of segmented display units (Fig. 2A).

As per claim 13, Jepsen teaches the display device of claim 1, wherein the plurality of transmission areas respectively overlap the main display areas of the plurality of segmented display units (Fig. 2A, 215A-215D), and wherein the plurality of light transmitting areas transmit light emitted from each of the main display areas (Figs. 5 and 6, it is implicitly disclosed that both main areas and bezel area may be fabricated with either OLED or LCD technology).

As per claim 14, Jepsen teaches the display device of claim 1, each of the plurality of segmented display units display each of the divided images in each main display area thereof, and the front display unit display an image corresponding to the gap between the divided images in the supplementation display area (Figs. 4B-4C).

As per claim 15, Jepsen teaches the display device of claim 1, wherein the separation area between the main display areas of the first and second segmented display units adjacent to each other is equal to a sum of a spacing between the first and second segmented display units and a width of the main bezel area of each of the first and second segmented display units (Fig. 2A).

As per claim 16, Jepsen teaches the display device of claim 1, wherein the front display unit further including a supplementation bezel area (Fig. 2A, bezel 210) disposed outside the plurality of transmission areas and the supplementation display area, and surrounding the plurality of transmission areas and the supplementation display area.

	As per claim 17, Jepsen teaches the display device of claim 16, wherein the supplementation bezel area overlaps the main bezel area (Fig. 2A).

	As per claim 18, Jepsen teaches the display device of claim 16, wherein the supplementation bezel area have a width equal to or larger than a width of the main bezel area (Fig. 2A).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0022424 to Jepsen; in view of US 2018/0122288 to Huang et al.; further in view of US 2015/0364096 to LV et al.

As per claim 2, Jepsen teaches the display device of claim 1.
Jepsen does not teach wherein a resolution achieved by the supplementation display area is different from a resolution achieved by the main display area.
Huang et al. suggest wherein a resolution achieved by the supplementation display area is different from a resolution achieved by the main display area (Fig. 7, paragraph 64, transition pixels, such as 135, closer to a border region between two main panels, are larger in size, and hence the resolution is lower towards the edge region, said edge regions are analogous to the bezel regions of Jepsen).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jepsen, so that a resolution achieved by the supplementation display area is different from a resolution achieved by the main display area, such as taught by Huang et al., for the purpose of ensuring a smooth visual transition between adjacent displays.
Jepsen and Huang et al. do not teach wherein an edge of the supplementation display area overlaps a portion of the main display area.
LV et al. suggest wherein an edge of the supplementation display area overlaps a portion of the main display area (Fig. 2, paragraph ).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jepsen and Huang, so that an edge of the supplementation display area overlaps a portion of the main display area, such as suggested by LV e al., for the purpose of improving image contiguity.


Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0022424 to Jepsen; in view of US 2018/0122288 to Huang et al.

As per claim 4, Jepsen teaches the display device of claim 3, wherein the front display unit further include a plurality of replacement pixel areas arranged in a matrix and disposed in the supplementation display area (Fig. 2A, bezel pixel layer).
Jepsen does not teach wherein the supplementation display area implements a second resolution lower than the first resolution, wherein a size of each replacement pixel area is larger than a size of each major pixel area.
Huang et al. suggest wherein the supplementation display area implements a second resolution lower than the first resolution, wherein a size of each replacement pixel area is larger than a size of each major pixel area (Fig. 7, paragraph 64, transition pixels, such as 135, closer to a border region between two main panels, are larger in size, and hence the resolution is lower towards the edge region, said edge regions are analogous to the bezel regions of Jepsen).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jepsen, so that the supplementation display area implements a second resolution lower than the first resolution, wherein a size of each replacement pixel area is larger than a size of each major pixel area, such as suggested by Huang et al., for the purpose of ensuring a smooth visual transition between adjacent displays.

As per claim 19, Jepsen teaches a device comprising: 
a plurality of display units (Fig. 3C, 215A and adjacent bezel subsections before the crease line will be construed as a display unit), each of the display unit including a main display area (Fig. 3C, 215A) and a main bezel area (Fig. 3C, bezel subsections before the crease line, adjacent to a main display area) adjacent to the main display area, the main bezel area having a first dimension between the main display area and a main bezel area of an adjacent display unit in a first direction; and 
a front display unit (Fig. 7, matte film 760, a top cover layer above the display devices will be construed as the claimed front display unit) overlain on the plurality of display units, the front display unit including a plurality of transmission areas (Fig. 2A, areas above 215A) and a supplementation display area between the plurality of transmission areas (Fig. 2A, area above bezel pixel layer), each of the transmission area overlapping each of the main display area and the supplementation display area overlapping the main bezel area between the main display areas of the plurality of display units (Fig. 2A), 
wherein the transmission area of the front display unit is configured to transmit light emitted from the main display area of the plurality of display units (Figs. 2A, 4B and 4C).
Jepsen does not teach wherein the main display area includes a pixel having a first pixel size and the supplementation display area includes a pixel having a second pixel size greater than the first pixel size.
Huang et al. suggest wherein the main display area includes a pixel having a first pixel size and the supplementation display area includes a pixel having a second pixel size greater than the first pixel size (Fig. 7, paragraph 64, transition pixels, such as 135, closer to a border region between two main panels, are larger in size, and hence the resolution is lower towards the edge region, said edge regions are analogous to the bezel regions of Jepsen).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jepsen, so that the main display area includes a pixel having a first pixel size and the supplementation display area includes a pixel having a second pixel size greater than the first pixel size, such as suggested by Huang et al., for the purpose of ensuring a smooth visual transition between adjacent displays.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0022424 to Jepsen; in view of US 2018/0122288 to Huang et al.; further in view of US 2020/0295120 to Bower et al.

As per claim 5, Jepsen teaches the display device of claim 1.
Jepsen does not explicitly teach wherein each of the plurality of segmented display units further includes a plurality of bottom signal lines extending across each main display area.
Huang et al. teach wherein each of the plurality of segmented display units further includes a plurality of bottom signal lines (Fig. 5, 920) extending across each main display area.
It would have been obvious to one of ordinary skill in the art, to modify the device of Jepsen so that each of the plurality of segmented display units further includes a plurality of bottom signal lines extending across each main display area, such as taught by Huang et al., for the purpose of transmitting data signals to the display pixels.
Jepsen and Huang et al. do not explicitly teach wherein the front display unit further include a plurality of front signal lines extending across the plurality of transmission areas and the supplementation display area.
Bower et al. teach wherein the front display unit further include a plurality of front signal lines (Fig. 15, bus lines 80) extending across the plurality of transmission areas and the supplementation display area.
It would have been obvious to one of ordinary skill in the art, to modify the device of Jepsen and Huang et al., so that the front display unit further include a plurality of front signal lines extending across the plurality of transmission areas and the supplementation display area, such as taught by Bower et al., for the purpose of synchronizing data transmission across the multiple tiled displays.

Allowable Subject Matter

Claims 6, 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694